DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 and 8/5/2021 has been considered by the examiner.

Claim Objection 
Claims 3 and 5 are objected to because of the following informalities:  
Claim 3: please amend “Ag/AgCl2” to “Ag/AgCl[[2]]”. Based on the specification, the reference electrode is from Bioanalytical Systems Inc., and the vendor only has Ag/AgCl reference electrode (3M KCl).  
Claim 5: please amend “the clear material” to “the optically clear material”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Tafti et al. (US Pat. Pub. 2007/0059841A1, hereafter AT) and in view of Klotzbucher (US Pat. Pub. 2010/0128255A1).

Regarding claim 1, AT teaches an electrochemical flow cell (a laminar flow cell used for electrochemiluminescence detection of acridans in Fig.1 [para. 0016]) comprising:
a flow chamber (the central part of the flow cell in Fig.1, and the flow chamber is made of PTFE [para. 0044]) comprising a material (the PTFE body of the flow cell [para. 0044]) and operably connected to an inlet and an outlet (solution in and solution out in Fig.1). The limitation “configured to flow growth media through the flow chamber” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, AT teaches a flow cell connecting an inlet and an outlet on either end of the flow cell, as shown in Fig.1, and the flow cell is configured to perform the functional limitations above (Flow injection measurements were carried out in the thin layer flow cell, with an ITO working electrode and an Ag/AgCl counter/reference electrode [para. 0044]); 
three electrodes each exposed to the flow chamber, the electrodes comprising an optically clear indium tin oxide working electrode, a counter-electrode, and a reference electrode (ITO coated glass working electrode, a counter electrode (made of platinum wire), and an Ag/AgCl reference electrode [para. 0044]); the three electrodes each exposed to the flow chamber, as shown in Fig.1); and
wherein light passes through the flow chamber and the indium tin oxide working electrode (intensity of light emitted at the interface between the electrode and the solution can be determined by placing a detector behind the electrode ([para. 0033] and Light in Fig.1).  
The limitations “wherein the flow chamber is configured to allow observation of cells therewithin via transmitted illumination that passes through the flow chamber and the indium tin oxide working electrode” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, AT teaches the flow chamber made of PTFE, which is not optically clear material, therefore, the flow chamber is not capable of performing the intended use. Thus, AT does not teach wherein the flow chamber comprising optically clear material, and wherein the flow chamber is configured to allow observation of cells therewithin via transmitted illumination that passes through the flow chamber and the indium tin oxide working electrode. 
Klotzbucher teaches a plurality of optical cells (4) , each having a channel (2) with an inlet and an outlet for a sample fluid flowing through the channel. The optical cells (4) are suitable for use in optical analysis employing one or more wavelengths of electromagnetic radiation (EMR), and the optical cells comprise a material that is at least partially transparent to the EMR employed in the optical analysis (abstract). An NIR-transparent material that is suitable for use with silicon in an NIR cell is silicate-based glass, such as quartz or borosilicate glass, e.g. Pyrex™. Silica-based materials, such as borosilicate glass or quartz, can be anodically bonded to silicon to provides strong adhesion between the layers [para. 0020 ].
AT and Klotzbucher are considered analogous art to the claimed invention because they are in the same field of flow cell for analyzing a fluid sample fed in. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flow chamber made of PTFE in AT with the flow chamber comprising a material that is at least partially transparent to the EMR such as a silica-based material, as taught by Klotzbucher, so that it provides optical analysis of the sample ([para. 0009] in Klotzbucher).  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. The selection of a known material (i.e., partially transparent material), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
With the modified flow chamber comprising a material that is at least partially transparent, the modified chamber is configured to allow observation of cells therewithin via transmitted illumination that passes through the flow chamber and the ITO working electrode (EMR transmitted through sample fluid to collect absorbance data in transmission mode, shown in Fig.7  ([para. 0039] in Klotzbucher)).  

Regarding claim 2, modified AT teaches the electrochemical flow cell of claim 1, wherein the counter-electrode is platinum (AT teaches wherein the counter electrode is a platinum wire [para. 0044]).

Regarding claim 3, modified AT teaches the electrochemical flow cell of claim 1, wherein the reference electrode is an Ag/AgCl electrode ( AT teaches wherein the reference electrode is an Ag/AgCl electrode [para. 0044]).

Regarding claim 4, modified AT teaches the electrochemical flow cell of claim 1, further comprising a potentiostat operably connected to the electrodes (an Eco Chemie Autolab PGSTAT20 potentiostat connected to the electrodes [para. 0044 in AT]).

Regarding claim 6, modified AT teaches the electrochemical flow cell of claim 1. AT does not teach wherein the electrochemical flow cell having dimensions of no greater than about 66 mm×30 mm×10 mm.
Klotzbucher teaches wherein the optical cell dimensions are 10 mm by 5 mm wide, the channel diameter at the two openings is 0.5 mm, and the width of the central portion 7 is 1.5 mm.  A total wafer thickness is 1.5 mm [para. 0031]. Thus, Klotzbucher teaches the flow cell having dimensions of 10 mm × 5 mm × 1.5 mm, which is no greater than about 66 mm×30 mm×10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical flow cell in modified AT to an electrochemical flow cell having dimensions of 10 mm × 5 mm × 1.5 mm, as taught by Klotzbucher. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV). 

Regarding claim 7, modified AT teaches the electrochemical flow cell of claim 1, wherein said observation of cells is possible without requiring reflection of light within the flow chamber (Klotzbucher teach wherein FIG. 7 shows how an optical cell can be used in order to collect absorbance data in transmission mode or in reflectance mode. In the transmission mode, EMR, in this case NIR radiation 20, is emitted from a source 21; passes through the first NIR-transparent Pyrex™ layer 9 and through a fluid sample 22 in channel 2;  radiation 23 passing through the second NIR-transparent Pyrex™ layer 10; and is collected by detector 24[para. 0039 ]. Thus, modified AT teaches wherein said observation of cells is possible without requiring reflection of light within the modified flow chamber, as outlined in the rejection of claim 1 above).


Regarding claim 8, modified AT teaches the electrochemical flow cell of claim 1, wherein the optically clear indium tin oxide working electrode is a cover glass sealed to the flow chamber (AT teaches wherein the body the flow cell is sealed to the ITO working electrode [para. 0044]; the ITO working electrode is an ITO coated glass working electrode [para. 0044]. Therefore, AT teaches the claimed limitation).

Regarding claim 9, AT teaches an electrochemical flow cell (a laminar flow cell used for electrochemiluminescence detection of acridans in Fig.1 [para. 0016]) comprising:
a flow chamber (the central part of the flow cell in Fig.1 corresponds to the flow chamber, which is made of PTFE [para. 0044]) comprising a material (the PTFE body of the flow cell [para. 0044]) and operably connected to an inlet and an outlet (solution in and solution out in Fig.1). The limitation “configured to flow growth media through the flow chamber” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, AT teaches a flow cell connecting an inlet and an outlet on either end of the flow cell, as shown in Fig.1, and the flow cell is configured to perform the functional limitations above (Flow injection measurements were carried out in the thin layer flow cell, with an ITO working electrode and an Ag/AgCl counter/reference electrode [para. 0044]);
three electrodes each exposed to the flow chamber, the electrodes comprising an optically clear indium tin oxide working electrode, a counter-electrode, and a reference electrode (ITO coated glass working electrode, a counter electrode (made of platinum wire), and an Ag/AgCl reference electrode [para. 0044]); the three electrodes each exposed to the flow chamber, as shown in Fig.1); 
a potentiostat operably connected to at least two of the electrodes (Cyclic voltammetry was carried out in the same cell  with an Eco Chemie Autolab PGSTAT20 potentiostat [para. 0044]. To perform cyclic voltammetry, the potentiostat is operably connected to at least two of the electrodes); and
wherein  light passes through the flow chamber and the indium tin oxide working electrode (intensity of light emitted at the interface between the electrode and the solution can be determined by placing a detector behind the electrode ([para. 0033] and Light in Fig.1). 

The limitations “wherein the flow chamber is configured to allow observation of cells therewithin via transmitted illumination that passes through the flow chamber and the indium tin oxide working electrode” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, AT teaches the flow chamber made of PTFE, which is not optically clear material, therefore, the flow chamber is not capable of performing the intended use. Thus, AT does not teach wherein the flow chamber comprising optically clear material, and wherein the flow chamber is configured to allow observation of cells therewithin via transmitted illumination that passes through the flow chamber and the indium tin oxide working electrode. 
Klotzbucher teaches a plurality of optical cells (4) , each having a channel (2) with an inlet and an outlet for a sample fluid flowing through the channel. The optical cells (4) are suitable for use in optical analysis employing one or more wavelengths of electromagnetic radiation (EMR), and the optical cells comprise a material that is at least partially transparent to the EMR employed in the optical analysis (abstract). An NIR-transparent material that is suitable for use with silicon in an NIR cell is silicate-based glass, such as quartz or borosilicate glass, e.g. Pyrex™. Silica-based materials, such as borosilicate glass or quartz, can be anodically bonded to silicon to provides strong adhesion between the layers [para. 0020 ].
AT and Klotzbucher are considered analogous art to the claimed invention because they are in the same field of flow cell for analyzing a fluid sample fed in. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flow chamber made of PTFE in AT with the flow chamber comprising a material that is at least partially transparent to the EMR such as a silica-based material, as taught by Klotzbucher, so that it provides optical analysis of the sample ([para. 0009] in Klotzbucher). Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. The selection of a known material (i.e., partially transparent material), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
With the modified flow chamber comprising a material that is at least partially transparent, the modified chamber is configured to allow observation of cells therewithin via transmitted illumination that passes through the flow chamber and the ITO working electrode (EMR transmitted through sample fluid to collect absorbance data in transmission mode, shown in Fig.7  ([para. 0039] in Klotzbucher)).  

Regarding claim 10, modified AT teaches the electrochemical flow cell of claim 9, wherein the optically clear indium tin oxide working electrode is a cover glass sealed to the flow chamber (AT teaches wherein the body the flow cell is sealed to the ITO working electrode [para. 0044]; the ITO working electrode is an ITO coated glass working electrode [para. 0044]. Therefore, AT teaches the claimed limitation).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Tafti in view of Klotzbucher, as applied to claim 1, and further in view of O’Neill et al. (Advances in three-dimensional rapid prototyping of microfluidic devices for biological applications, Biomicrofluidics 8, 052112, 2014).

Regarding claim 5, modified AT teaches the electrochemical flow cell of claim 1. Modified AT does not teach wherein the clear material is a biocompatible resin.
O’Neill reviews advances in 3D rapid prototyping of microfluidic devices for biological applications including imaging of cells and living organisms, electrochemical detection of viruses and neurotransmitters (abstract). O’Neill further teaches resins exhibiting optical transparency and biocompatibility in Table I (the second paragraph on page 4). 
Modified AT and O’Neill are considered analogous art to the claimed invention because they are in the same field of flow cell for analyzing a fluid sample fed in. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flow chamber in modified AT with a flow chamber comprising transparent and biocompatible resin for optical analysis such as imaging of cells therewithin, as taught by O’Neill, because resin biocompatibility and optical transparency as well as high accuracy of stereolithography 3D printing have allowed fabrication of microfluidics platforms for applications in cell culture and cell imaging (last paragraph in section of conclusions in O’Neill). The simple substitution of one known element for another (i.e., a flow chamber made of transparent and biocompatible resin for another flow chamber made of another material) is likely to be obvious when predictable results are achieved [MPEP § 2143(B)]. Furthermore, the selection of a known material (i.e., optically clear material for making the flow chamber), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Shinya et al. (JP 2015090270 A) teaches an electrochemical measuring apparatus comprising a flow cell including a cavity into which a liquid is introduced; a first electrode and a second electrode provided at positions opposite each other across the cavity. Zhou et al. (CN 103954664 A) teaches an electrochemical flow cell comprising a support, an upper cover and an photoelectric detector; a chamber used for electrochemiluminescence reaction, and an electrode disk comprising a working electrode and a counter electrode. Gao et al. (Anal. Chem. 2013, 85 (15), 7599–7605) teaches a single-channel microfluidic chip is developed into an electrochemical flow cell by incorporating the chip with an indium–tin oxide (ITO) electrode as working electrode, an Ag/AgCl wire as reference electrode, and a stainless steel tube as counter electrode. Yu (Current Opinion in Electrochemistry, 2017, 6(1), 53-59) reviews analytical development of imaging mass spectrometry for in situ monitoring the electrochemical interfacial reactions wherein Fig.2 depicts an electrochemical flow cell with WE, RE and CE. Evans et al. (Anal. Chem. 2019, 91 (23), 14983–14991) teaches electro-optical measurements using an optically transparent three-electrode electrochemical cell in Fig.1. Platte et al. (US 20140004002A1) teaches a permeable measuring cell for receiving optical measurements through windows 6/22 and a pH sensor through window 8. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.Q./Examiner, Art Unit 1795              


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795